Exhibit 10.1

 

Execution Version

 

[g19591kg01i001.jpg]

 

AGREEMENT

FOR PURCHASE AND SALE

OF ASSETS

 

BY AND BETWEEN

 

FOREST OIL CORPORATION, FOREST OIL

PERMIAN CORPORATION, AND FORCENERGY ONSHORE INC.

 

As Seller,

 

AND

 

HILCORP ENERGY I, L.P.

 

As Purchaser,

 

Dated as of January 2, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I PURCHASE AND SALE

1

 

 

 

Section 1.1.

Purchase and Sale

1

Section 1.2.

Assets

1

Section 1.3.

Excluded Assets

3

 

 

Article II PURCHASE PRICE

4

 

 

 

Section 2.1.

Purchase Price

4

Section 2.2.

Performance Deposit

4

Section 2.3.

Allocation of the Purchase Price

5

Section 2.4.

Adjustment to Purchase Price

5

Section 2.5.

Payment and Calculation of Estimated Final Purchase Price; Payment at Closing

6

 

 

 

Article III ASSET INSPECTION AND TITLE EXAMINATION

7

 

 

 

Section 3.1.

Access to Records and Properties of Seller

7

Section 3.2.

On-Site Tests and Inspections

7

Section 3.3.

Title Matters

7

Section 3.4.

Defect Adjustments

10

Section 3.5.

Casualty Loss

11

Section 3.6.

Identification of Additional Defective Interests

12

Section 3.7.

Termination Due to Title Matters and Conditions

12

Section 3.8.

Title Benefits

13

 

 

 

Article IV SELLER’S REPRESENTATIONS AND WARRANTIES

13

 

 

 

Section 4.1.

Organization, Standing and Power

13

Section 4.2.

Authority and Enforceability

14

Section 4.3.

Claims Affecting the Assets

14

Section 4.4.

Claims Affecting the Sale

15

Section 4.5.

No Demands

15

Section 4.6.

Taxes

15

Section 4.7.

Leases

15

Section 4.8.

Non-Foreign Representation

15

Section 4.9.

Commitments for Expenditures

16

Section 4.10.

Consents and Preferential Rights

16

Section 4.11.

Material Contracts

16

Section 4.12.

Compliance with Laws

16

Section 4.13.

Imbalances

16

Section 4.14.

Production Sales Contracts

16

Section 4.15.

No Brokers

17

Section 4.16.

Bonds

17

 

i

--------------------------------------------------------------------------------


 

Article V PURCHASER’S REPRESENTATIONS AND WARRANTIES

17

 

 

 

Section 5.1.

Organization, Standing and Power

17

Section 5.2.

Authority and Enforceability

17

Section 5.3.

Independent Evaluation

18

Section 5.4.

Suits Affecting the Sale

18

Section 5.5.

Eligibility

18

Section 5.6.

Financing

18

Section 5.7.

No Brokers

18

 

 

 

Article VI ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

19

 

 

 

Section 6.1.

Assumption of Certain Liabilities and Obligations by Purchaser

19

Section 6.2.

Indemnification by Purchaser

19

Section 6.3.

Indemnification by Seller

20

Section 6.4.

Interpretation

20

Section 6.5.

Notices

21

Section 6.6.

Liability of Seller

22

 

 

 

Article VII SELLER’S OBLIGATIONS PRIOR TO CLOSING

22

 

 

 

Section 7.1.

Restrictions on Operations

22

 

 

 

Article VIII ADDITIONAL AGREEMENTS OF THE PARTIES

24

 

 

 

Section 8.1.

Government Reviews and Filings

24

Section 8.2.

Confidentiality

24

Section 8.3.

Taxes

24

Section 8.4.

Receipts and Credits

26

Section 8.5.

Suspense Accounts

27

Section 8.6.

Like-Kind Exchange

27

 

 

 

Article IX CONDITIONS TO CLOSING

28

 

 

 

Section 9.1.

Seller’s Conditions

28

Section 9.2.

Purchaser’s Conditions

28

 

 

Article X RIGHT OF TERMINATION AND ABANDONMENT

29

 

 

 

Section 10.1.

Termination

29

Section 10.2.

Liabilities Upon Termination

29

 

 

 

Article XI CLOSING MATTERS

30

 

 

 

Section 11.1.

Time and Place of Closing

30

Section 11.2.

Closing Obligations

30

 

 

 

Article XII POST-CLOSING OBLIGATIONS

31

 

 

 

Section 12.1.

Post-Closing Adjustments

31

Section 12.2.

Files and Records

32

Section 12.3.

Further Assurances

32

 

ii

--------------------------------------------------------------------------------


 

Article XIII ENVIRONMENTAL MATTERS

33

 

 

 

Section 13.1.

Purchaser Acknowledgment Concerning Possible Contamination of the Assets

33

Section 13.2.

Adverse Environmental Conditions

33

Section 13.3.

Remediation

35

 

 

 

Article XIV MISCELLANEOUS

36

 

 

 

Section 14.1.

Notices

36

Section 14.2.

Binding Effect

36

Section 14.3.

Counterparts

37

Section 14.4.

Expenses

37

Section 14.5.

Section Headings

37

Section 14.6.

Entire Agreement

37

Section 14.7.

Conditions

37

Section 14.8.

Governing Law

37

Section 14.9.

Assignment

38

Section 14.10.

Public Announcements

38

Section 14.11.

Notices After Closing

38

Section 14.12.

Waiver of Compliance with Bulk Transfer Laws

38

Section 14.13.

Waiver

38

 

 

SCHEDULES

 

 

 

SCHEDULE A-1

Description of Properties

SCHEDULE A-2

Wells

SCHEDULE A-3

Agreements

SCHEDULE B

Value Allocation

SCHEDULE C-1

Suits and Claims

SCHEDULE C-2

Suits and Claims

SCHEDULE D

Deficiency Payments and Gas Balancing

SCHEDULE E

Outstanding AFE’s

SCHEDULE F

Assignment Form

SCHEDULE G

Environmental Conditions

SCHEDULE H

Compliance with Laws

SCHEDULE I

Payout Balance

SCHEDULE J

Bonds

SCHEDULE K

Material Contracts

SCHEDULE L

Consents, Preferential Rights, and Rights of First Refusal

SCHEDULE 1.3

Excluded Assets

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT FOR PURCHASE
AND SALE OF ASSETS

 

This Agreement for Purchase and Sale of Assets (the “Agreement”), dated as of
January 2, 2013, is made and entered into by and among Forest Oil Corporation, a
New York corporation, Forest Oil Permian Corporation, a Delaware corporation,
and Forcenergy Onshore Inc., a Delaware corporation (together, “Seller”), and
Hilcorp Energy I, L.P., a Texas limited partnership (“Purchaser”).

 

RECITALS

 

A.                                    Seller desires to sell to Purchaser the
assets, properties and rights hereinafter described upon the terms and subject
to the conditions, exceptions and reservations hereinafter set forth;

 

B.                                    Purchaser desires to purchase from Seller
such assets, properties and rights as hereinafter set forth upon the terms and
subject to the conditions, exceptions and reservations hereinafter set forth;
and

 

C.                                    In consideration of the premises and of
the mutual promises, representations, warranties, covenants, conditions and
agreements contained herein, Seller and Purchaser, intending to be legally bound
by the terms hereof, agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.1.                                 Purchase and Sale.

 

Subject to the provisions of this Agreement, Seller agrees to sell and convey at
the Closing (as defined in Section 11.1), and Purchaser agrees to purchase and
accept at the Closing, such conveyance to be effective for all purposes as of
12:01 a.m. at the location of each of the respective Assets on January 1, 2013
(the “Effective Time”), all of the Assets.

 

Section 1.2.                                 Assets.

 

The “Assets” shall mean the following, less and except the Excluded Assets (as
hereinafter defined):

 

(a)                                                                                
all right, title and interest of Seller in and to all oil and gas leases, other
similar leases, mineral interests, royalties, and overriding royalties, whether
producing or non-producing, as described on Schedule A-1 attached hereto (the
“Leases”), and any other oil, gas or other mineral rights and interests of any
type in, on or under or relating to the lands also described on Schedule A-1
(the “Land”), and including any and all right, title and interest of

 

1

--------------------------------------------------------------------------------


 

Seller in and to the oil, gas and other hydrocarbons and other products produced
in association therewith in, on or under any of the foregoing, and all oil and
gas wells and injection and disposal wells located on any of the foregoing, or
used or useful in connection therewith, or on lands pooled or unitized
therewith, including, without limitation, the wells described in Schedule A-2
attached hereto (the “Wells”);

 

(b)                                                                                
all right, title and interest of Seller in, to and under or derived from all
presently existing or proposed unitization, pooling and communitization
agreements, declarations and orders, and the properties covered and the units
created or to be created thereby (including, but not limited to, (i) all units
formed or to be formed under orders, regulations, rules or other official
actions of any federal, state or other governmental agency having jurisdiction
and (ii) those described in Schedule A-3 attached hereto) to the extent that
they relate to or affect any of the properties and interests of Seller described
or referred to in subsection (a) of this Section 1.2 (“Unit Agreements”), or the
production of oil, gas and other hydrocarbons and other products produced in
association therewith attributable to said properties and interests;

 

(c)                                                                                 
subject to any and all applicable consents to assign and other limitations on
Seller’s rights to assign, all right, title and interest of Seller in, to and
under or derived from all presently existing and effective oil, gas liquids,
condensate, casinghead gas and gas sales, purchase, exchange, gathering,
transportation and processing contracts, including those described in Schedule
A-3 attached hereto, to the extent that they relate to any of the properties and
interests of Seller described or referred to in subsection (a) of this
Section 1.2 (“Product Sales and Transportation Agreements”), operating
agreements, joint venture agreements, farmout agreements, partnership
agreements, settlement agreements and all other agreements and instruments
(including those described in Schedule A-3 attached hereto) to the extent that
they relate to any of the properties and interests of Seller described or
referred to in subsection (a) of this Section 1.2 (“Operating Agreements”);

 

(d)                                                                                
all right, title and interest of Seller in or to all personal property,
fixtures, equipment leases, improvements, and other personal property, whether
real, personal, or mixed (including, but not limited to, well equipment, casing,
tubing, tanks, rods, tank batteries, boilers, buildings, pumps, motors,
machinery, injection facilities, disposal facilities, field separators and
liquid extractors, compressors, SCADA equipment, pipelines, gathering systems,
docking facilities, air service facilities, helicopter facilities, power lines,
telephone and telegraph lines, roads, and field processing plants, field offices
and office furnishings related thereto, field office leases, equipment leases,
trailers, motor vehicles and all other appurtenances thereunto belonging), (the
“Equipment”) and in and to all easements, permits, licenses, servitudes,
rights-of-way, surface leases and other surface rights (including those
described in Schedules A-3) (the “Easements”), in each case to the extent now
being used or proposed to be used in connection with the exploration,
development, operation or maintenance of the properties and interests described
in subsections (a), (b) and (c) of this Section 1.2, or now being used or
proposed to be used in connection with the producing, treating, processing,
storing, gathering, transporting or marketing of oil, gas and other hydrocarbons
and other products produced in association therewith attributable to such
properties or interests, and all contract rights (including rights under leases
to third parties) related thereto and in and to all natural gas, crude oil,
condensate or other products produced from the properties described or referred
to in subsection (a) of this Section 1.2 placed into storage or into pipelines
(the “Products”);

 

2

--------------------------------------------------------------------------------


 

(e)                                                                                 
all of Seller’s right, title and interest in and to any production imbalances or
balancing agreements relating to any of the Leases or otherwise arising by
virtue of the fact that Seller may not have taken or marketed its full share of
oil, gas and other hydrocarbons and other products produced in association
therewith attributable to its ownership prior to the Effective Time;

 

(f)                                                                                  
subject to the provisions of Section 1.3, all of Seller’s right, title and
interest in and to all causes of action, judgments, pending litigation, claims
and demands set forth on Schedule C-2 to the extent attributable to, arising out
of or relating to the ownership of the Assets on or after the Effective Time;

 

(g)                                                                                 
copies (which may be electronic copies) of all accounting records related to
periods of time from and after the Effective Time, books and files relating to
any of the foregoing matters set forth in this Section 1.2 including, without
limitation, all production records, operating records, correspondence, lease
records, well records, and division order records; prospect files; title records
(including abstracts of title, title opinions and memoranda, and title curative
documents related to the Leases and Wells), contracts, electric logs, core data,
pressure data, decline curves, graphical production curves, geologic data, and a
non-exclusive license to all geophysical and seismic data owned by Seller
(collectively, the “Records”); provided, however, that the Records shall not
include payroll and personnel records and any geophysical and interpretive data
or reports and shall not include any Records that Seller is not contractually
permitted to assign; and provided, further, that Seller shall be entitled to
retain copies of all accounting records and other files that Seller reasonably
believes it will need access to for future audit, tax, or reporting
requirements; and

 

(h)                                                                                
except to the extent relating to the Excluded Assets, all warranties and rights
to indemnification and defenses with respect to the Assets described in
subsections (a) through (g) of this Section 1.2.

 

Section 1.3.                                 Excluded Assets.

 

Seller shall reserve and retain all of the Excluded Assets.  “Excluded Assets”
shall mean:

 

(a)                                                                                
all of Seller’s corporate minute books, accounting and financial records, and
other business records that relate to Seller’s business generally (including the
ownership of the Assets);

 

(b)                                                                                
all trade credits, all accounts, suspended funds not otherwise specifically
accounted for pursuant to Section 8.5, below, receivables (including without
limitation, from the results of audits, judgments, or settlements), and all
other proceeds, income or revenues attributable to the Assets with respect to
any period of time prior to the Effective Time;

 

(c)                                                                                 
all rights and interests of Seller (i) under any policy or agreement of
insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property occurring prior to the Effective
Time;

 

3

--------------------------------------------------------------------------------


 

(d)                                                                                
all oil, gas or other hydrocarbons produced and sold from the Assets with
respect to all periods prior to the Effective Time;

 

(e)                                                                                 
all claims of Seller for refunds of or loss carry forwards with respect to
(i) production or any other taxes attributable to any period prior to the
Effective Time, (ii) income or franchise taxes or (iii) any taxes attributable
to the Excluded Assets;

 

(f)                                                                                  
all of Seller’s personal computers, computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;

 

(g)                                                                                 
all documents and instruments of Seller that may be protected by an
attorney-client privilege;

 

(h)                                                                                
all data that cannot be disclosed to Purchaser as a result of confidentiality
arrangements under agreements with Third Parties;

 

(i)                                                                                    
all hedging transactions and gains or losses attributable to any hedging
activities, whether occurring before or after the Effective Time;

 

(j)                                                                                   
all correspondence, reports, analyses and other documents relating to the sale
of the Assets or the transaction contemplated hereby (including without
limitation, environmental reports and analyses), whether internal, with or
produced by other prospective purchasers, produced by consultants or other third
parties or otherwise;

 

(k)                                                                                
all causes of action, judgments, pending litigation, claims and demands set
forth on Schedule C-2 to the extent attributable to, arising out of or relating
to the ownership of the Assets prior to the Effective Time; and

 

(l)                                                                                    
the assets and liabilities listed on Schedule 1.3.

 

ARTICLE II
PURCHASE PRICE

 

Section 2.1.                                 Purchase Price.

 

The aggregate purchase price payable by Purchaser to Seller for the Assets shall
be three hundred twenty-five million Dollars ($325,000,000.00) (the “Preliminary
Purchase Price”), subject to adjustment as set forth in Section 2.4 below.

 

Section 2.2.                                 Performance Deposit.

 

Upon execution of this Agreement, Purchaser shall pay to Seller by wire transfer
a deposit in the amount of sixteen million two hundred fifty thousand Dollars
($16,250,000.00) (“Performance Deposit”) to be held by Seller in accordance with
this Agreement.  In the event that the transactions contemplated by this
Agreement are consummated, the Performance Deposit shall be applied to the
Preliminary Purchase Price as set forth in Section 2.5(b) below.  In the event
this Agreement is terminated, the Performance Deposit plus any interest earned
thereon shall be applied in accordance with the provisions of Article X.

 

4

--------------------------------------------------------------------------------


 

Section 2.3.                                 Allocation of the Purchase Price.

 

The Preliminary Purchase Price shall be allocated among the Leases and equipment
included in the Assets in accordance with the allocations set forth on Schedule
B.  Any adjustments to the purchase price under Section 2.4 shall
correspondingly (as appropriate) adjust the allocations set forth on Schedule B.

 

Section 2.4.                                 Adjustment to Purchase Price.

 

The Preliminary Purchase Price shall be adjusted as follows and the resulting
amount shall be herein called the “Final Purchase Price”:

 

(a)                                                                                
The Preliminary Purchase Price shall be adjusted upward by the following (on a
cash basis and on a sales, not an entitlement, method of accounting):

 

(i)                                     The amount of all capital expenditures
(net to Seller’s interest) incurred and paid by Seller during the period from
the Effective Time to the Closing Date (“Adjustment Period”) in respect of the
ownership and operation of the Assets;

 

(ii)                                  The amount of all operating costs incurred
and paid by Seller (excluding amounts paid expressly and solely in connection
with the transactions contemplated by this Agreement) in respect of the
ownership and operation of the Assets during the Adjustment Period;

 

(iii)                               The value (determined by the price most
recently paid prior to the Effective Time for such oil less all applicable
deductions) of all oil in storage above the pipeline connection of the
applicable storage tank as of the Effective Time which is credited to the
Assets, less applicable production taxes, royalty and other burdens on the
production payable on such oil and subsequently paid by Seller, the amount of
oil in storage as of the Effective Time to be based on gauge reports to the
extent available or on alternative methods to be agreed by the parties; and

 

(iv)                              The amount of underproduced volumes of gas
attributable to Seller as of the Effective Time, as described on Schedule D,
multiplied by a price of $3.00/Mcf for such production (net of royalties and
taxes) in each case to the extent provided by existing balancing and other
agreements affecting the Assets.

 

(b)                                                                                
The Preliminary Purchase Price shall be adjusted downward by the following (on a
cash basis and on a sales, not an entitlement, method of accounting):

 

(i)                                     Amounts received by Seller for the sale
of oil, gas, liquids or other associated minerals produced during the Adjustment
Period (net of any production royalties, transportation costs and of any
production, severance or sales taxes paid or to be paid by Seller), and all
other amounts received or to be received by Seller relating to the ownership and
operation of the Assets during the Adjustment Period including but not limited
to amounts attributable to

 

5

--------------------------------------------------------------------------------


 

prepayments, cash calls, advance payments, gas transportation, take or pay
payments and similar payments;

 

(ii)                                  Amounts received by Seller for the sale,
salvage or other disposition during the Adjustment Period of any property,
equipment or rights included in the Assets without Purchaser having received
full payment therefor;

 

(iii)                               All amounts otherwise received by Seller and
attributable to the ownership of the Assets during the Adjustment Period;

 

(iv)                              An amount equal to the value of the Assets set
forth on Schedule B with respect to which preferential purchase rights have been
exercised in accordance with Section 3.6;

 

(v)                                 The amount of any Defect Adjustment which is
a net reduction in the value of an Asset, as defined in Section 3.4(b);

 

(vi)                              An amount equal to the value of any Casualty
Loss as defined in Section 3.5;

 

(vii)                           The amount of overproduced volumes of gas
attributable to Seller as of the Effective Time, as described on Schedule D,
multiplied by a price of $3.00/Mcf for such production (net of royalties and
taxes) in each case to the extent provided by existing balancing and other
agreements affecting the Assets;

 

(viii)                        An amount equal to any adjustment set forth in
Section 13.2(b);

 

(ix)                              The Allocated Value of any Defective Interest
withdrawn from this Agreement pursuant to Section 3.4(b);

 

(x)                                 Any other amounts provided for in this
Agreement; and

 

(xi)                              To the extent paid by Buyer, Seller’s pro-rata
share of taxes as determined under Section 8.3(c).

 

(c)                                                                                 
It is Seller’s and Purchaser’s intent that the adjustments under this Agreement
to the Preliminary Purchase Price, and any components of such adjustments, shall
not be applied or computed in a manner that results in duplicative effect.

 

Section 2.5.                                 Payment and Calculation of
Estimated Final Purchase Price; Payment at Closing.

 

(a)                                                                                
Seller shall prepare and deliver to Purchaser, at least five (5) “Business Days”
(which term shall mean any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to be
closed) prior to the Closing Date, Seller’s estimate of the Final Purchase Price
to be paid at Closing, (such estimated Final Purchase Price being herein
referred to as the “Estimated Final Purchase Price”), together with a statement
setting forth Seller’s estimate of the amount of each adjustment to the

 

6

--------------------------------------------------------------------------------


 

Preliminary Purchase Price to be made pursuant to Section 2.4.  The parties
shall negotiate in good faith and attempt to agree on such estimated adjustments
prior to Closing.

 

(b)                                                                                
At Closing, Purchaser shall pay to Seller the Estimated Final Purchase Price
determined as set forth in this Section 2.5(a) less an amount equal to the
Performance Deposit plus any interest earned thereon.

 

ARTICLE III
ASSET INSPECTION AND TITLE EXAMINATION

 

Section 3.1.                                 Access to Records and Properties of
Seller.

 

Between the date of this Agreement and Closing, Seller agrees, subject to
Section 8.2, to give Purchaser and its representatives full access at all
reasonable times to the Assets and to the Records for inspection and copying at
Purchaser’s expense at Seller’s office in Houston, Texas or Denver, Colorado. 
To the extent records are kept or maintained by Seller in other locations,
Seller agrees to make same available at such other locations.

 

Section 3.2.                                 On-Site Tests and Inspections.

 

Seller shall permit or, in case of any third-party operated wells, use its
commercially reasonable efforts to cause the operator thereof to permit,
Purchaser’s authorized representatives to consult with Seller’s or third-party
operator’s agents and employees during reasonable business hours and to conduct,
at Purchaser’s sole risk and expense, on-site inspections, tests and inventories
of the Assets.  Purchaser’s environmental investigation of the Properties shall
be limited to conducting a Phase I Environmental Site Assessment in accordance
with the American Society for Testing and Materials (A.S.T.M.) Standard Practice
Environmental Site Assessments: Phase I Environmental Site Assessment Process
(Publication Designation: E1527-05) (“Site Assessment”), and at Seller’s
discretion, shall be accompanied by Seller’s representative.  Purchaser shall
furnish Seller, free of cost to Seller, a copy of any written report prepared by
or for Purchaser related to any Site Assessment of the Properties as soon as
reasonably possible after it is prepared.  All environmental reports prepared by
or for Purchaser shall be maintained in strict confidence by Purchaser and shall
be used by Purchaser solely in connection with the evaluation of the Properties
or in any dispute with Seller involving the Properties.  Except as provided in
the preceding sentence, if Closing does not occur, such reports shall not be
disclosed to any other party.  If Closing does not occur, the foregoing
obligation of confidentiality shall survive for five (5) years after the
termination of this Agreement.

 

Section 3.3.                                 Title Matters.

 

(a)                                                                                
Except as otherwise provided in this Agreement or any assignment, conveyance or
bill of sale delivered hereunder, for the sole purpose of determining the
existence of Title Defects prior to the Closing, Seller warrants that it owns
Defensible Title (as defined in Section 3.3(b)) to the Leases.

 

(b)                                                                                
As used herein, the term “Defensible Title” to the Assets shall mean such title
of Seller that,:

 

7

--------------------------------------------------------------------------------


 

(i)                                     is deducible of record either from the
records of the applicable county or parish clerk and recorder or, in the case of
federal leases, from the records of the applicable office of the Bureau of Land
Management, or in the case of state leases, from the records of the applicable
state land office, or from some combination of the foregoing official records;

 

(ii)                                  entitles Seller (and Purchaser immediately
following Closing) to receive not less than the net revenue interest (indicated
by the letters “NRI”) of Seller set forth in Schedule B for each Asset of all
oil, gas and associated liquid and gaseous hydrocarbons produced, saved and
marketed from such Asset throughout the life of such properties;

 

(iii)                               obligates Seller (and Purchaser immediately
following Closing) to bear costs and expenses relating to the maintenance,
development and operation of each Asset in an amount not greater than the
working interest (indicated by the letters “WI”) set forth in Schedule B for
such Asset throughout the life of such properties except to the extent such
increase in working interest is accompanied by a proportionate increase in net
revenue interest; and

 

(iv)                              is free and clear of encumbrances, liens,
charges and defects other than the Permitted Encumbrances.

 

(c)                                                                                 
The term “Permitted Encumbrances”, as used herein, shall mean:

 

(i)                                     lessors’ royalties, overriding
royalties, and division orders and sales contracts covering oil, gas or
associated liquid or gaseous hydrocarbons, reversionary interests and similar
burdens if and to the extent the net cumulative effect of such burdens does not
operate to reduce the net revenue interest at any time in any Asset to less than
the net revenue interest set forth in Schedule B for such Asset:

 

(ii)                                  preferential rights to purchase and
required third-party consents to assignments and similar agreements with respect
to which prior to Closing;

 

(A)                               waivers or consents are obtained from the
appropriate parties,

 

(B)                               the appropriate time period for asserting such
rights has expired without an exercise of such rights, or

 

(C)                               arrangements can be made by Seller which are
acceptable to Purchaser in order for Purchaser to receive the same economic and
operational benefits as if all such waivers and consents had been obtained;

 

8

--------------------------------------------------------------------------------


 

(iii)                               liens for taxes or assessments not yet due
or not yet delinquent or, if delinquent, that are not material and are being
contested in good faith in the normal course of business;

 

(iv)                              all rights to approve, required notices to,
filings with, or other actions by governmental or tribal entities in connection
with the sale or conveyance of the Assets if the same are customarily obtained
subsequent to such sale or conveyance;

 

(v)                                 rights of reassignment, to the extent any
exist as of the date of this Agreement, upon the surrender or expiration of any
lease;

 

(vi)                              easements, rights-of-way, servitudes, permits,
surface leases and other rights in respect of surface operations, pipelines, or
the like; conditions, covenants or other restrictions; and easements for
pipelines, railways and other easements and rights-of-way, on, over or in
respect of any of the Assets which individually, or in the aggregate, do not
materially adversely affect the ownership, operation, value or use of the
Assets, or any of them;

 

(vii)                           all other liens, charges, encumbrances,
contracts, agreements, instruments, obligations, defects and irregularities
affecting the Assets (including, without limitation, liens of operators relating
to obligations not yet due or pursuant to which Seller is not in default) that
do not reduce the net revenue interest set forth in Schedule B for an Asset, or
do not prevent the receipt of proceeds of production therefrom, or do not
increase the share of costs above the working interest set forth in Schedule B
for an Asset, or that are not such as materially interfere with or detract from
the operation, value or use of any of the properties included within the Assets;

 

(viii)                        liens, if any, to be released at Closing in a form
acceptable to Purchaser;

 

(ix)                              the terms and conditions of all Leases,
agreements, orders, pooling or unitization agreements or declarations included
in the Assets or to which the Assets are subject as long as same do not reduce
the net revenue interests for the Assets listed in Schedule B for each such
Asset, do not increase the working interests for the interests set forth in
Schedule B for each such Asset or do not otherwise materially adversely affect
the ownership, operation, value or use of the Assets; and

 

(x)                                 rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any of the Assets in any manner, and all applicable laws, rules and
orders of governmental authority; and

 

(xi)                              Materialmen’s, mechanics’, repairmen’s,
employees’, contractors’, operators’ or other similar liens or charges arising
in the ordinary course of business incidental to construction, maintenance or
operation of the Assets

 

9

--------------------------------------------------------------------------------


 

(A)                               if they have not been filed pursuant to law,

 

(B)                               if filed, they have not yet become due and
payable or payment is being withheld as provided by law and Seller either
indemnifies Purchaser or agrees to reduce the Preliminary Purchase Price for the
amount claimed, or

 

(C)                               if their validity is being contested in good
faith by appropriate action provided that Seller either indemnifies Purchaser or
agrees to reduce the Preliminary Purchase Price for the amount claimed.

 

(d)                                                                                
The term “Title Defect” as used herein shall mean any encumbrance, encroachment,
irregularity, defect in or objection to Seller’s title to the Assets (excluding
Permitted Encumbrances) which would result in Seller not having Defensible
Title.

 

Section 3.4.                                 Defect Adjustments.

 

(a)                                                                                
“Defective Interest(s)” shall mean that portion of the Assets (as determined in
accordance with Section 3.4(c)) as to which the warranty stated in
Section 3.3(a) is breached or that Purchaser is otherwise entitled under
Sections 3.5 or 3.6 to treat as a Defective Interest, and of which Seller has
been given written notice by Purchaser not later than February 6, 2013 or any
later date specified in Section 3.6 for Defective Interests described in that
Section (“Defective Interest Notice Date”).  Such written notice shall include

 

(i)                                     a description of the Defective Interest,

 

(ii)                                  the basis for the defect that Purchaser
believes causes such Asset to be a Defective Interest,

 

(iii)                               the Allocated Value of the affected Asset
calculated in accordance with Section 3.4(c), and

 

(iv)                              the amount by which Purchaser believes the
Allocated Value of the affected Asset has been reduced by the Defective
Interest;

 

provided however, that any Title Defect (or individual Title Benefit, as defined
in Section 3.8) for which the Defect Adjustment, as determined in
Section 3.4(c), below, is less than fifty thousand dollars ($50,000) shall not
be a Defective Interest.  For purposes of determining Defect Adjustments
pursuant to this Agreement, and without waiver of Purchaser’s rights under the
conveyances of the Assets to be delivered at Closing, Purchaser shall be deemed
to have waived all Title Defects of which Seller has not been given written
notice by the Defective Interest Notice Date.  Prior to Closing, Seller shall
have the option, but not the obligation, to cure any Title Defect or other
breach of title warranty for which timely notice is given.  If Purchaser desires
to attempt to cure any Title Defect, Seller shall cooperate with Purchaser,
prior to the Closing Date, in endeavoring to cure any such Title Defect.

 

(b)                                                                                
Subject to Seller’s right to withdraw a Defective Interest from this transaction
and adjust downward the Preliminary Purchase Price accordingly (without applying

 

10

--------------------------------------------------------------------------------


 

the deductible set forth below), Defective Interests and Title Benefits shall be
conveyed to Purchaser hereunder, and the Preliminary Purchase Price shall be
reduced in accordance with Section 2.4 by an amount determined in accordance
with Section 3.4(c) for such Defective Interests and Title Benefits (which net
reduction shall be called a “Defect Adjustment”) but only to the extent that the
total amount of all Defect Adjustments exceeds one and one-half percent (1.5%)
of the Preliminary Purchase Price, unless prior to the Closing, the basis for
treating such Assets as Defective Interests has been removed in a manner
satisfactory to Purchaser.  If Seller and Purchaser cannot agree to the amount
of a Defect Adjustment for a specified Title Defect or Title Benefit, all
information relating to the Defective Interest or Title Benefit shall be
submitted to a title attorney chosen by mutual agreement of the parties, who
shall have a minimum of ten (10) years’ experience in examining oil and gas
titles, who shall, in good faith, determine the Defect Adjustment, in which case
the Closing on the Asset or Assets that are affected by the Defective Interest
or Title Benefit so disputed shall be delayed until the date that is five
(5) Business Days after the resolution by such title attorney of all such
disputed matters (and the Preliminary Purchase Price shall be reduced at Closing
by the Allocated Value of such disputed Asset or Assets).

 

(c)                                                                                 
The value of each of the Assets for purposes of determining adjustments to the
Preliminary Purchase Price under this Section 3.4 (the “Allocated Value”) shall
be determined in accordance with Schedule B which Schedule shall be mutually
agreed upon by the parties.  The amount of the Defect Adjustment for a Defective
Interest or Title Benefit shall be the Allocated Value thereof if the Defective
Interest or Title Benefit affects the entire Asset given an Allocated Value.  If
the amount of a Defect Adjustment cannot be determined directly because the
Defective Interests or Title Benefit constitute a property or interest included
within, but not totally comprising, the Assets to which an Allocated Value is
given, Purchaser and Seller shall proportionately reduce the Allocated Value to
reflect the present or potential impact of the Title Defect or increase the
Allocated Value to reflect the impact of the Title Benefit.  The amount of any
Defect Adjustment shall reflect the anticipated reduction or increase of the
Allocated Value for the affected Asset caused by the Title Defect, other
Defective Interest or Title Benefit, taking into account the method for arriving
at such Allocated Value, the legal and practical effect of the Title Defect,
other Defective Interest or Title Benefit or other breach, the probability of
adverse impact of the Title Defect, other Defective Interest or breach of title
warranty on the use and enjoyment of the Asset affected, and the potential
economic effect of the Title Defect, other Defective Interest or breach of title
warranty or Title Benefit over the life of the property involved.

 

(d)                                                                                
Notwithstanding any claimed Title Defect, Purchaser shall have the right at any
time up to the Closing Date to waive any such claim, and purchase the affected
Asset without reduction of the Preliminary Purchase Price.

 

Section 3.5.                                 Casualty Loss.

 

If, prior to the Closing, any portion of the Assets is destroyed or impaired by
fire or other casualty, Purchaser may elect:

 

(a)                                                                                
to treat the Assets so affected by such destruction as Defective Interests in
accordance with Section 3.4,  or

 

11

--------------------------------------------------------------------------------


 

(b)                                                                                
to purchase such Assets notwithstanding any such destruction (without adjustment
to the Preliminary Purchase Price therefor), in which case, Seller shall, at the
Closing, pay to Purchaser all sums paid to Seller by third-parties (including
insurance proceeds relating thereto) and assign to Purchaser all sums to which
Seller is entitled, as the case may be, by reason of the destruction of such
Assets to be assigned to Purchaser and shall assign, transfer and set over unto
Purchaser all of the right, title and interest of Seller in and to any unpaid
awards or other payments from third-parties arising out of the destruction of
such Assets to be assigned to Purchaser.

 

Prior to the Closing, Seller shall not voluntarily compromise, settle or adjust
any amounts payable by reason of any destruction of such Assets without first
obtaining the written consent of Purchaser.

 

Section 3.6.                                 Identification of Additional
Defective Interests.

 

(a)                                                                                
If any preferential purchase right is exercised prior to or after the Closing,
Purchaser may elect to treat that portion of the Assets affected by such
preferential right as a Defective Interest.  If Seller receives notice of such
exercise prior to Closing, Seller shall give Purchaser notice thereof in
accordance with Section 3.4(a) prior to the Closing, in which event the property
affected by such preferential purchase right shall be treated as a Defective
Interest.  If Seller or Purchaser receive notice of such exercise after the
Closing, the party receiving such notice shall promptly give notice to the other
party, and Purchaser shall convey the affected Asset to the holder of the
preferential purchase right upon receipt of the Allocated Value attributable
thereto from such party.

 

(b)                                                                                
If, prior to the Closing Date, Purchaser or Seller become aware of any suit,
action or other proceeding before any court or government agency, other than
those listed in Schedules C-1 and C-2, that would result in loss or impairment
of Seller’s title to any portion of the Assets, or a portion of the value
thereof, Purchaser may elect to treat that portion of the Assets affected
thereby as a Defective Interest by giving Seller notice thereof in accordance
with Section 3.4(a) no later than the Closing Date, in which event the
procedures specified in Section 3.4 shall apply to the property affected by such
proceeding.

 

(c)                                                                                 
If with respect to any preferential purchase rights and required third-party
consents to assignment and similar agreements, one or more of the conditions set
forth in Section 3.3(c)(ii) has not been met prior to the Closing, Purchaser may
elect to treat that portion of the Assets affected thereby as a Defective
Interest by giving Seller notice thereof in accordance with Section 3.4(a) no
later than the Closing Date, in which event the procedures specified in
Section 3.4 shall apply to the property affected by such third-party right;
provided, however, that, for the avoidance of doubt, no reduction in the
Preliminary Purchase Price for a preferential purchase right that becomes a
Defective Interest under this Section 3.6 shall be subject to the deductible set
forth in Section 3.4(b).

 

Section 3.7.                                 Termination Due to Title Matters
and Conditions.

 

If, prior to Closing, the aggregate amount of the value of (a) all Defective
Interests asserted in good faith by Purchaser under this Article III and any
other matters treated as a

 

12

--------------------------------------------------------------------------------


 

Defective Interest under this Article III, and (b) all Conditions for which
Seller has elected to adjust the Preliminary Purchase Price pursuant to Sections
13.2(b)(i) and 13.2(b)(ii), equals or exceeds twenty percent (20%) of the
Preliminary Purchase Price, then either party, at its option exercised by the
giving of written notice to the other party not later than the Closing, may
elect to terminate this Agreement, in which event Seller and Purchaser shall be
under no obligation to each other with regard to the purchase and sale of any of
the Assets, such termination to be without liability to either party.  Failure
of either party to give timely notice to the other party of an election to
terminate this Agreement pursuant to this Section 3.7 shall be deemed an
election not to terminate this Agreement.

 

Section 3.8.                                 Title Benefits.

 

(a)                                                                                
If a Party discovers any Title Benefit affecting the Assets, it shall promptly
notify the other Party in writing thereof on or before the expiration of the
Defective Interest Notice Date.  For purposes of this Agreement, the term “Title
Benefit” shall mean Seller’s net revenue interest in any Asset is greater than
Seller’s net revenue interest (indicated by the letters “NRI”) set forth in
Schedule B for such Asset or Seller’s working interest in any Asset is less than
Seller’s working interest (indicated by the letters “WI”) set forth in Schedule
B for such Asset (without a corresponding decrease in the net revenue interest).
Any matters that may otherwise constitute Title Benefits, but of which Purchaser
has not been specifically notified by Seller in accordance with the foregoing,
shall be deemed to have been waived by Seller for all purposes.

 

(b)                                                                                
Subject to Section 3.4(a), the aggregate amount of Title Benefits determined in
accordance with this Article III shall be netted against the aggregate amount of
any reductions to the Preliminary Purchase Price for Defective Interests as
determined pursuant to this Article III prior to any adjustment of the
Preliminary Purchase Price at Closing pursuant to Section 2.4.  Notwithstanding
the foregoing, it is agreed and acknowledged by the parties hereto that Seller’s
sole remedy for a Title Benefit is to offset any reductions to the Preliminary
Purchase Price attributable to Defective Interests and in no event shall Seller
be entitled to an upward adjustment to the Preliminary Purchase Price in
connection with any Title Benefit.

 

(c)                                                                                 
If with respect to a Title Benefit the Parties have not agreed on such amount
prior to the Closing Date, Seller or Purchaser shall have the right to elect to
have such Title Benefit amount determined pursuant to Section 3.4(b).

 

ARTICLE IV
SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser, as of the date hereof and, unless
indicated otherwise below, as of the Closing Date, as follows:

 

Section 4.1.                                 Organization, Standing and Power.

 

Forest Oil Corporation, Forest Oil Permian Corporation, and Forcenergy Onshore
Inc. are corporations duly organized, validly existing and in good standing
under the laws of the states of New York, Delaware, and Delaware, respectively,
and each has all requisite corporate power and authority to own, lease and
operate its properties (including the Assets) and to carry on its

 

13

--------------------------------------------------------------------------------


 

business as now being conducted, to execute and deliver this Agreement and the
other agreements and instruments to be executed and delivered in connection with
the consummation of the transactions contemplated herein, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated herein and therein.  Seller is duly qualified to carry on its
business in each state identified in Schedule A-1 where failure to so qualify
would have a materially adverse effect upon its business or properties in such
state.

 

Section 4.2.                                 Authority and Enforceability.

 

The execution and delivery by Seller of this Agreement, the other agreements and
instruments to be executed and delivered in connection with the consummation of
the transactions contemplated herein and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action, on the part of Seller.  This Agreement is the valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability and to
general equity principles.  Neither the execution and delivery by Seller of this
Agreement nor the other agreements and instruments to be executed and delivered
in connection with the consummation of the transactions contemplated herein nor
the consummation of the transactions contemplated hereby or thereby, nor
compliance by Seller with any of the provisions hereof, will

 

(a)                                                                                
conflict with or result in a breach of any provision of Seller’s certificate of
incorporation or bylaws,

 

(b)                                                                                
to Seller’s knowledge, except with respect to those third-party consents or
waivers required as set forth on Schedule L (it being understood that Seller
will make reasonable efforts to obtain such required consents or waivers),
conflict with or result in a material default (with due notice or lapse of time
or both) or give rise to any right of termination, cancellation or acceleration
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract or agreement to which Seller is a party or by which
Seller or any of Seller’s properties or assets (including the Assets) may be
bound or,

 

(c)                                                                                 
violate any order, writ, injunction, judgment, decree, statute, rule or
regulation applicable to any Seller, or any Seller’s properties or assets
(including the Assets), assuming receipt of all routine governmental consents
normally acquired after the consummation of transactions such as transactions of
the nature contemplated by this Agreement,

 

(d)                                                                                
result in the creation or imposition of an encumbrance. lien or charge on the
Assets,

 

except, in any of (a)-(d), where any such foregoing effect would not be likely
to affect Purchaser’s ability to own, possess, control or enjoy the Assets.

 

Section 4.3.                                 Claims Affecting the Assets.

 

Except as disclosed on Schedules C-1 and C-2, to Seller’s knowledge there is no
suit, action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s

 

14

--------------------------------------------------------------------------------


 

knowledge, threatened against or affecting the Assets.  Schedules C-1 and C-2
list all actions, suits, claims, proceedings, agency enforcement actions or
investigations pending affecting the Assets or the ownership or operation
thereof.

 

Section 4.4.                                 Claims Affecting the Sale.

 

Except as disclosed on Schedules C-1 and C-2, to Seller’s knowledge there is no
suit, action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller which has affected or could affect Seller’s
ability to consummate the transactions contemplated by this Agreement.  In this
Agreement, “Affiliate” means any person or entity which controls, is controlled
by or is under common control with, the subject person or entity.

 

Section 4.5.                                 No Demands.

 

Except as disclosed on Schedules C-1 and C-2, Seller has received no notice of
any claimed defaults, offsets or cancellations from any lessors or third parties
with respect to the Leases or Material Contracts (as defined below), and Seller
has no knowledge of the existence of any default existing with respect to any of
the Leases or Material Contracts or any express or implied term of any Lease or
Material Contract.

 

Section 4.6.                                 Taxes.

 

To Seller’s knowledge all ad valorem, real property, personal property,
production, severance, excise and other taxes applicable to the ownership and
operation of the Assets prior to the Effective Time have been or will be duly
and timely paid except as may be contested by Seller in good faith.  None of the
Assets are characterized for U.S. federal income tax purposes as an interest in
a partnership or are otherwise subject to a tax partnership agreement.

 

Section 4.7.                                 Leases.

 

To the knowledge of Seller:

 

(a)                                                                                
The Leases have been maintained according to their terms, in compliance with the
agreements to which the Leases are subject; and

 

(b)                                                                                
The Leases are presently in full force and effect; and all other oil and gas
leases covering the Lands have expired and are no longer of any force or effect.

 

Section 4.8.                                 Non-Foreign Representation.

 

Seller is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in Internal Revenue
Code and Income Tax Regulations).

 

15

--------------------------------------------------------------------------------


 

Section 4.9.                                 Commitments for Expenditures.

 

Except as set forth on Schedule E there are no (a) outstanding authorities for
expenditures (AFE’s) which Seller has received from a third party operator, but
to which Seller has not responded and (b) other written commitments or proposals
to conduct operations with respect to the Assets which exceed one hundred
thousand dollars ($100,000).

 

Section 4.10.                          Consents and Preferential Rights.

 

Except as set forth on Schedule L, to Seller’s knowledge there are no third
party consents to assignment required for the transfer of the Assets from Seller
to Purchaser at Closing (other than consents to assignment from governmental
authorities that are customarily obtained after Closing) or preferential rights
to purchase or other rights of first refusal held by third parties that are
triggered by the transfer or conveyance of the Assets to Purchaser pursuant to
this Agreement.

 

Section 4.11.                          Material Contracts.

 

Schedule K sets forth all material contracts, agreements and other instruments
that will bind the Assets or Purchaser after Closing (“Material Contracts”).

 

Section 4.12.                          Compliance with Laws.

 

Except as set forth on Schedule H, to Seller’s knowledge, the ownership,
operation, development, maintenance and use of the Assets is in compliance in
all material respects with all laws applicable to the Assets and Seller has not
received written notice of any material continuing or uncured violation of any
laws with respect to the Assets, except where such non-compliance or violation
would not materially adversely affect the Assets, taken as a whole, or the
ability of Purchaser to own, use or operate the Assets after Closing.

 

Section 4.13.                          Imbalances.

 

Except as set forth on Schedule D, to Seller’s knowledge there are no gas,
production, sales, processing, pipeline, or transportation imbalances with
respect to the Assets as of the Effective Time.

 

Section 4.14.                          Production Sales Contracts.

 

Except as set forth on Schedule A-3, the Assets are not subject to any contract
or agreement for the sale of oil, gas or other hydrocarbons attributable to
periods after the Effective Time, other than contracts and agreements that can
be terminated on not more than 30 days’ notice.  The Assets are not subject to
any obligation by virtue of an election to non-consent or not participate in
past or current operations on the Assets pursuant to an applicable operating
agreement, or under a hedging instrument, take-or-pay clause, or similar
contract to produce oil, gas or other hydrocarbons, allow oil, gas or other
hydrocarbons to be produced or deliver oil, gas or other hydrocarbons produced
from the Assets without receiving full payment at the time of delivery of such
oil, gas or other hydrocarbons, or to deliver oil, gas or other hydrocarbons in
the future for which payment has already been received.  To the Seller’s
knowledge, Schedule I

 

16

--------------------------------------------------------------------------------


 

contains a complete and accurate list of the status of any “payout” balance, as
of the Effective Time, for the Assets subject to a reversion or other adjustment
at some level of cost recovery or payout (or passage of time or other event
other than termination of a Lease by its terms).

 

Section 4.15.                          No Brokers.

 

Seller and its Affiliates have incurred no liability, contingent or otherwise,
for broker’s or finder’s fees relating to the transactions contemplated by this
Agreement for which Purchaser shall have any responsibility whatsoever.

 

Section 4.16.                          Bonds.

 

Except as set forth on Schedule J, Purchaser shall not be required to post or
replace any bonds or other surety or provide any other financial assurances
other than routinely required by regulatory agencies in order to operate the
Assets.

 

ARTICLE V
PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Section 5.1.                                 Organization, Standing and Power.

 

Purchaser is a Texas limited partnership duly organized, validly existing and in
good standing under the laws of the state of its formation and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  Purchaser is duly qualified to carry on its
business in each state identified in Schedule A-1 where the failure to so
qualify would have a materially adverse effect on Purchaser’s business or
properties in such state.

 

Section 5.2.                                 Authority and Enforceability.

 

The execution and delivery by Purchaser of this Agreement, the other agreements
and instruments to be executed and delivered in connection with the consummation
of the transactions contemplated herein and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of Purchaser.  This Agreement is the
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
and to general equity principles.  Neither the execution and delivery by
Purchaser of this Agreement or the other agreements and instruments to be
executed and delivered in connection with the consummation of the transactions
contemplated herein nor the consummation of the transactions contemplated
hereby, nor compliance by Purchaser with any of the provisions hereof, will

 

(a)                                                                                
conflict with or result in a breach of any provision of its organizational
documents,

 

(b)                                                                                
result in a material default (with due notice or lapse of time or both) or give
rise to any right of termination, cancellation or acceleration under any of the
terms,

 

17

--------------------------------------------------------------------------------


 

conditions or provisions of any note, bond, mortgage, indenture, license or
agreement to which Purchaser is a party or by which it or any of its properties
or assets may be bound or

 

(c)                                                                                 
violate any order, writ, injunction, judgment, decree, statute, rule or
regulation applicable to Purchaser, or any of its properties or assets, assuming
receipt of all routine governmental consents normally acquired after the
consummation of transactions such as transactions of the nature contemplated by
this Agreement.

 

Section 5.3.                                 Independent Evaluation.

 

Purchaser is knowledgeable and experienced in the evaluation, acquisition and
operation of oil and gas properties.  Except as set forth in this Agreement and
any other agreement or instrument entered into in connection with the
consummation of transactions contemplated hereby, Purchaser acknowledges that
Seller has made no representations or warranties as to the accuracy or
completeness of such information, and, in entering into and performing this
Agreement, Purchaser has relied and will rely solely upon its independent
investigation of, and upon its own knowledge and experience and that of its
advisors’ with respect to, the Assets and their value.

 

Section 5.4.                                 Suits Affecting the Sale.

 

There is no suit, action, claim, investigation or inquiry by any person or
entity or by any administrative agency or governmental body and no legal,
administrative or arbitration proceeding pending or, to Purchaser’s knowledge,
threatened against Purchaser or any Affiliate of Purchaser which has affected or
could materially affect Purchaser’s ability to consummate the transactions
contemplated by this Agreement.

 

Section 5.5.                                 Eligibility.

 

The Purchaser is eligible under all applicable laws and regulations to own the
Assets, including, without limitation, the Leases.

 

Section 5.6.                                 Financing.

 

Purchaser has the financial ability to purchase the Assets, and Closing of the
transaction is not contingent upon obtaining financing.

 

Section 5.7.                                 No Brokers.

 

Purchaser and its Affiliates have incurred no liability, contingent or
otherwise, for broker’s or finder’s fees relating to the transactions
contemplated by this Agreement for which Seller shall have any responsibility
whatsoever.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI
ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

 

Section 6.1.                                 Assumption of Certain Liabilities
and Obligations by Purchaser.

 

If the Closing occurs, (a) Purchaser assumes all obligations that are
attributable to the Assets on or after the Effective Time including, but not
limited to, any obligation for make-up gas according to the terms and conditions
of the applicable gas contracts, and all obligations to properly plug and
abandon all wells, pipelines and other facilities now or thereafter located on
the Leases (regardless of whether any such obligation to plug and abandon is
attributable to periods of time prior to or after the Effective Time) and
restore the surface of the Leases and perform any other surface or subsurface
remedial requirements in accordance with applicable lease or other agreements
and governmental (including environmental) laws, orders and regulations, and
(b) Purchaser agrees to execute and deliver any specific assumption agreements,
bonds, or other financial assurances, if any, required by governmental
authorities or otherwise identified on Schedule J to effectuate the assumption
of such obligations.  If the Closing occurs, Seller shall retain all obligations
that are attributable to the Assets prior to the Effective Time, other than
those obligations attributable to periods prior to the Effective Time
specifically assumed by Purchaser under this Section 6.1(a).

 

Section 6.2.                                 Indemnification by Purchaser.

 

(a)                                                                                
If the Closing occurs, Purchaser agrees to release, indemnify, defend and hold
harmless Seller, its Affiliates and their respective partners, directors,
officers, employees, agents and representatives from and against any and all
suits, judgments, damages, claims, liabilities, losses, costs and expenses
(including court costs and reasonable attorney’s fees)

 

(i)                                     that are attributable to the use,
ownership and operation of the Assets arising and attributable to periods of
time on or after the Closing Date (but including, without limitation, the
obligation to properly plug and abandon all wells now or hereafter located on
the Leases and all other obligations specifically assumed by Purchaser under
Section 6.1), regardless of whether Seller, its agents and representatives were
wholly or partially negligent or otherwise at fault, or

 

(ii)                                  that arise out of any breach by Purchaser
of any representation, warranty, covenant or agreement hereunder;

 

provided, however, that such indemnity, defense and hold harmless obligations
shall not apply to any matter that is the subject of an indemnity claim tendered
by Purchaser to Seller in accordance with Section 6.3.

 

(b)                                                                                
If the Closing occurs, Purchaser agrees to satisfy fully, and to indemnify,
defend and hold harmless Seller, its Affiliates and their respective partners,
directors, officers, employees, agents and representatives, with respect to any
surface or subsurface remedial requirements (including any injunctive relief
related thereto) in any judgment in a lawsuit listed on Schedule C-1 (or in any
future lawsuit reasonably related to a lawsuit listed on Schedule C-1) to the
extent such remedial requirements arise from or are attributable to the use,
ownership or operation of the Assets.  Seller and Purchaser agree to cooperate
with each other with respect to

 

19

--------------------------------------------------------------------------------


 

each lawsuit listed on Schedule C-1 (or any future lawsuit reasonably related to
a lawsuit listed on Schedule C-1) and to take all commercially reasonable and
appropriate steps to minimize any injunctive or monetary relief awarded therein.

 

Section 6.3.                                 Indemnification by Seller.

 

(a)                                                                                
If the Closing occurs, Seller agrees, for a period of twelve (12) months after
the Closing Date, to release, indemnify, defend and hold harmless Purchaser, its
Affiliates and their respective partners, directors, officers, employees, agents
and representatives from and against any and all suits, judgments, damages,
claims, liabilities, losses, costs and expenses (including, without limitation,
court costs and reasonable attorneys’ fees)

 

(i)                                     that are attributable to use, ownership
or operation of the Assets attributable to periods of time prior to the
Effective Time (other than relating to the obligation to properly plug and
abandon wells located on the Leases) regardless of whether Purchaser was wholly
or partially negligent or otherwise at fault, or

 

(ii)                                  that arise out of any breach by Seller of
any representation, warranty, covenant or agreement hereunder;

 

provided, however, that such indemnity, defense and hold harmless obligations
shall not apply to (A) any amount that was taken into account as an adjustment
to the Preliminary Purchase Price pursuant to the provisions hereof, (B) any
direct liability of Purchaser to Seller under the provisions of this Agreement,
and (C) any amount in excess of twenty percent (20%) of the Preliminary Purchase
Price.

 

(b)                                 If the Closing occurs, Seller agrees to
satisfy fully, and to indemnify, defend and hold harmless Purchaser, its
Affiliates and their respective partners, directors, officers, employees, agents
and representatives, with respect to any monetary award for property damage,
personal injury or any other claim or cause of action, including associated
interest and attorneys’ fees, in any judgment in a lawsuit listed on Schedule
C-1 (or in any future lawsuit reasonably related to a lawsuit listed on Schedule
C-1) to the extent such monetary award arises from or is attributable to the
use, ownership or operation of the Assets during periods of time prior to the
Closing Date.

 

Section 6.4.                                 Interpretation.

 

The provisions of each of the foregoing Sections 6.2 and 6.3 shall be
interpreted as follows:

 

(a)                                                                                
The indemnity provided for by each of such Sections shall extend to any loss,
cost, expense, liability or damage (“Loss”) incurred or suffered by the
indemnified party, including reasonable fees and expenses of attorneys,
technical experts and expert witnesses reasonably incident to matters
indemnified against.  The amount of each payment claimed by an indemnified party
to be owing pursuant to Section 6.2 or 6.3, together with a list identifying to
the extent reasonably possible each separate item of Loss for which payment is
so claimed and the basis for such claimed Loss, shall be set forth by such
indemnified party in a statement

 

20

--------------------------------------------------------------------------------


 

delivered to the indemnifying party, and shall be paid by such indemnifying
party as and to the extent required herein with thirty (30) days after receipt
of such statement.

 

(b)                                                                                
The Preliminary Purchase Price adjustment provisions for failure of title as set
forth in Section 3.4 are applicable only as to failure of title for which notice
has been given on or prior to the Defective Interest Notice Date, subject
however to the provisions of Section 3.6.  Subject to Section 3.6, after the
Defective Interest Notice Date, the only warranty of title by Seller shall be
the special warranty of title by, through, and under Seller, contained in the
conveyances delivered pursuant hereto, and not otherwise.

 

(c)                                                                                 
Except as set forth in Section 3.5, Section 8.2, Section 8.3, and Article X of
this Agreement, and as may be permitted under the conveyances delivered
hereunder, the remedies set forth in this Article VI shall be the sole and
exclusive remedies of Seller and Purchaser for any breach of a representation,
warranty or covenant, or otherwise.

 

(d)                                                                                
Any Loss attributable to or arising out of the breach by (i) Seller of its
representations or warranties under this Agreement or in the closing certificate
delivered at the Closing by Seller pursuant to Section 9.2(b) or (ii) Buyer of
its representations or warranties under this Agreement or in the closing
certificate delivered at the Closing by Buyer pursuant to Section 9.1(b), in
each case of subparts (i) and (ii), shall be determined without giving effect to
any qualifiers as to materiality, material adverse effect or similar
qualification set forth in any such representations or warranties.

 

Section 6.5.                                 Notices.

 

(a)                                                                                
Within sixty (60) days after notification to an indemnified party with respect
to any claim or legal action or other matter that may or could result in a Loss
for which indemnification may be sought under Article VI, but in any event in
time sufficient for the indemnifying party to contest any action, claim or
proceeding that has become the subject of proceedings before any court or
tribunal, such indemnified party shall give written notice of such claim, legal
action or other matter to the indemnifying party and, at the request of such
indemnifying party, shall furnish the indemnifying party or its counsel with
copies of all pleadings and other information with respect to such claim, legal
action or other matter and shall, at the election of the indemnifying party made
within sixty (60) days after receipt of such notice, permit the indemnifying
party to assume control of such claim, legal action or other matter (to the
extent only that such claim, legal action or other matter relates to a Loss for
which the indemnifying party is liable), including the determination of all
appropriate actions, the negotiation of settlements on behalf of the indemnified
party, and the conduct, of litigation, through attorneys of the indemnifying
party’s choice.  In the event of such an election by the indemnifying party,

 

(i)                                     any expense incurred by the indemnified
party thereafter for investigation or defense of the matter shall be borne by
the indemnifying party, and

 

(ii)                                  the indemnified party shall give all
reasonable information and assistance, other than pecuniary, that the
indemnifying party shall deem

 

21

--------------------------------------------------------------------------------


 

reasonably necessary to the proper defense of such claim, legal action, or other
matter.

 

In the absence of such an election, the indemnified party will use its
commercially reasonable efforts to defend any claim, legal action or other
matter to which such other party’s indemnifications under this Article VI
applies.

 

(b)                                                                                
Failure to provide timely notice pursuant to subsection (a) of this Section 6.5
shall not deprive the party seeking indemnification of its right to
indemnifications pursuant to this Article VI, although such party shall be
liable for any damages occasioned by its delay in affording the party entitled
to notice with such notice and shall not be entitled to indemnifications for any
costs incurred during the period of such delay that could reasonably have been
avoided by the indemnifying party if timely notice had been given.

 

Section 6.6.                                 Liability of Seller.

 

Forest Oil Corporation hereby acknowledges and agrees that each of Forest Oil
Permian Corporation and Forcenergy Onshore Inc. are its wholly-owned
subsidiaries and, as such, Forest Oil Corporation shall be unconditionally,
irrevocably and fully responsible for any and all duties, obligations and
liabilities of each of Forest Oil Permian Corporation and Forcenergy Onshore
Inc. pursuant to or related to this Agreement.

 

ARTICLE VII
SELLER’S OBLIGATIONS PRIOR TO CLOSING

 

Section 7.1.                                 Restrictions on Operations.

 

(a)                                                                                
From the date hereof until the Closing Date, Seller shall (or, with respect to
non-operated Wells, shall use its commercially reasonable efforts to cause the
operator of all Wells in which it owns working interests to):

 

(i)                                     not abandon any Well on any Lease
capable of commercial production, or release or abandon all or any part of the
Assets capable of commercial production, or release or abandon all or any
portion of the Leases or other Assets without Purchaser’s written consent;

 

(ii)                                  not cause the Assets to be developed,
maintained or operated in a manner materially inconsistent with prior operation;

 

(iii)                               not commence or agree to participate in any
operation on the Assets anticipated to cost in excess of one hundred thousand
and NO/100 Dollars ($100,000.00) per operation net to Seller’s interest without
Purchaser’s written consent (except emergency operations, operations required
under presently existing contractual obligations, and operations undertaken to
avoid any penalty provision of any applicable agreement or order);

 

(iv)                              not convey or dispose of, or create any lien,
security interest or other encumbrance, with respect to the Assets (except for
Permitted

 

22

--------------------------------------------------------------------------------


 

Encumbrances), or, without Purchaser’s written consent, enter into any agreement
for the sale, disposition or encumbrance of any of the Assets, or dedicate,
sell, encumber or dispose of any oil and gas production, except in the ordinary
course of business on a contract which is terminable on not more than thirty
(30) days’ notice except production sold under a contract listed on Schedule
A-3;

 

(v)                                 not agree to any material alterations or
amendments in the contracts included in or relating to the Assets or enter into
any material new contracts relating to the Assets (other than contracts
terminable on not more than thirty (30) days’ notice) without Purchaser’s
written consent;

 

(vi)                              maintain in force all insurance policies
covering the Assets;

 

(vii)                           maintain the Leases in full force and effect and
comply with all express or implied covenants contained therein (provided that
this covenant shall not be deemed to expand Seller’s title warranties beyond
those expressly contained in this Agreement);

 

(viii)                        furnish Purchaser with copies of all AFE’s in
excess of one hundred thousand dollars ($100,000.00) received or issued by
Seller prior to the Closing;

 

(ix)                              not waive, compromise or settle any right or
claim with respect to any of the Assets; and

 

(x)                                 perform and comply in all material respects
with all covenants and conditions to be performed by Seller contained in the
Material Contracts and Leases.

 

(b)                                                                                
From and after the date of this Agreement, until Closing, Seller shall:

 

(i)                                     provide Purchaser with access (or, where
Seller is not an operator, use its commercially reasonable efforts to arrange
for access) to the Assets for inspection thereof at the sole cost, risk and
expense of Purchaser;

 

(ii)                                  use reasonable efforts to obtain any and
all necessary consents, waivers (including waiver of preferential purchase
rights), permissions and approvals of third parties or governmental authorities
in connection with the sale and transfer of the Assets other than approvals of
federal lease assignments to Purchaser;

 

(iii)                               cause to be filed all reports required to be
filed by Seller with governmental authorities relating to the Assets;

 

(iv)                              provide prompt notice to Purchaser of any
notice received by Seller of a default, claim, obligation or suit which affects
any of the Assets; and

 

(v)                                 notify Purchaser of any event, condition, or
occurrence which

 

23

--------------------------------------------------------------------------------


 

results in any of the representations and warranties made herein to be untrue.

 

ARTICLE VIII
ADDITIONAL AGREEMENTS OF THE PARTIES

 

Section 8.1.                                 Government Reviews and Filings.

 

Both prior to and after the Closing, as appropriate, each of Seller and the
Purchaser shall in a timely manner

 

(a)                                                                                
make required filings with, prepare applications to and conduct negotiations
with each governmental agency as to which such filings, applications or
negotiations are necessary or appropriate for the consummation of the
transactions contemplated hereby, and

 

(b)                                                                                
provide such information as each may reasonably request to make such filings,
prepare such applications and conduct such negotiations.

 

Seller shall cooperate with and assist Purchaser in pursuing such filings,
applications and negotiations, and Purchaser shall cooperate with and assist
Seller with respect to such filings, applications and negotiations.  Each party
shall be responsible for and shall make any governmental filings occasioned by
the ownership or structure of such party.

 

Section 8.2.                                 Confidentiality.

 

Until completion of the Closing (and without limitation in the event Closing
should not occur for any reason), except as required by law, Purchaser and its
officers, agents and representatives shall continue to be bound by the
Confidentiality Agreement between the parties dated November 29, 2012.  After
Closing, Seller shall not, directly or indirectly, disclose or permit any of its
employees, representatives or agents to disclose to any third party the contents
of the Records without the written consent of Purchaser; provided, however, that
the second sentence of this Section 8.2 shall not prevent disclosures by Seller
of information (a) that, at the time of disclosure, is generally available to
the public (other than as a result of the breach of this Agreement by Seller),
as evidenced by generally available documents or publications or (b) to the
extent disclosure is required pursuant to applicable law or judicial or other
governmental authority order.

 

Section 8.3.                                 Taxes.

 

(a)                                                                                
Each party shall provide the other party with reasonable information which may
be required by the other party for the purpose of preparing tax returns and
responding to any audit by any taxing jurisdiction.  Each party shall cooperate
with all reasonable requests of the other party made in connection with
contesting the imposition of taxes.  Notwithstanding anything to the contrary in
this Agreement neither party shall be required at any time to disclose to the
other party any tax returns or other confidential tax information.

 

24

--------------------------------------------------------------------------------


 

(b)                                                                                
Seller and Purchaser shall report the information required by Section 1060 of
the Internal Revenue Code of 1986, as amended (or any corresponding state or
local income tax statute), in a manner consistent with

 

(i)                                     the allocations set forth on Schedule B,
as adjusted pursuant to this Agreement and

 

(ii)                                  the requirements of such Section 1060.

 

(c)                                                                                 
All ad valorem taxes, real property taxes, personal property taxes and similar
obligations (“Property Taxes”) attributable to the Assets with respect to the
tax period in which the Effective Time occurs shall be apportioned as of the
Effective Time between Seller and Purchaser.  The owner of record on the
assessment date shall file or cause to be filed all required reports and returns
incident to the Property Taxes and shall pay or cause to be paid to the taxing
authorities all Property Taxes relating to the tax period on which the Effective
Time occurs.  If Seller is the owner of record on the assessment date, then
Purchaser shall pay to Seller Purchaser’s pro rata portion of Property Taxes
within 30 days after receipt of Seller’s invoice therefor, except to the extent
taken into account as an adjustment to the Preliminary Purchase Price pursuant
to Section 2.4.  If Purchaser is the owner of record as of the assessment date
then Seller shall pay to Purchaser Seller’s pro rata portion of Property Taxes
within 30 days after receipt of Purchaser’s invoice therefor.

 

(d)                                                                                
Subject to the provisions of Section 8.3(e), Seller shall indemnify Purchaser
for all liabilities that are assessed against Purchaser for foreign, federal,
state, local or Indian Tribal taxes (other than income taxes) in respect of the
ownership or operation of the Assets prior to the Effective Time, together with
penalties and interest thereon (provided such penalties and interest do not
result from the negligence, late filing, fraud or acts of misfeasance or
malfeasance of Purchaser), to the extent such liabilities exceed the amounts of
such taxes paid by Seller; provided that Seller shall be entitled to all refunds
or rebates of taxes paid in respect of the ownership or operation of the Assets
prior to the Effective Time that may be received by Seller or Purchaser. 
Subject to the provisions of Section 8.3(e), Purchaser shall indemnify Seller
for all liabilities which are assessed against Seller for foreign, federal,
state, local or Indian Tribal taxes (other than income taxes), together with
penalties and interest thereon (provided such penalties and interest do not
result from the negligence, late filing, fraud or acts of misfeasance or
malfeasance of Seller), to the extent such liabilities relate to the ownership
or operation of the Assets from and after the Effective Time; provided, however,
that such indemnity shall not apply to such taxes to the extent (but only to the
extent) such taxes are included in the determination of the Final Purchase
Price, and provided further, however, that Purchaser shall be entitled to all
refunds or rebates of taxes attributable to the Assets on or after the Effective
Time that may be received by Seller or Purchaser, except to the extent (but only
to the extent) such refunds or rebates are included in the determination of the
Final Purchase Price.

 

(e)                                                                                 
In order for Seller or Purchaser (“Claimant”) to make a claim against the other
(“Indemnitor”) under this Section 8, Claimant shall give prompt notice to
Indemnitor of any liability for which Claimant would claim indemnification under
this Section 8.3, which notice shall include the circumstances surrounding such
liability.  Indemnitor shall then have the right but not the obligation, to
contest such liability at its sole cost and expense by giving written

 

25

--------------------------------------------------------------------------------


 

notice to Claimant of such election within 30 days after Indemnitor receives
Claimant’s notice.  Should Indemnitor fail to notify Claimant within such 30-day
period, Indemnitor shall be deemed to have elected not to contest such
liability.  Should Indemnitor elect (or be deemed to have elected) not to
contest such liability, Indemnitor shall pay the full amount due under
Section 8.3(d) in respect of such liability to Claimant in cash within 30 days
after Indemnitor elects (or is deemed to have elected) not to contest such
liability.  Except as specifically provided in this Section 8.3 with respect to
certain tax issues which must be combined or joined with other tax issues, if
Indemnitor elects to contest any such liability, Claimant shall give Indemnitor
full authority to defend, adjust, compromise or settle such liability and any
action, suit, or proceeding in which Indemnitor contests such liability, in the
name of Claimant or otherwise as Indemnitor shall elect.  In any administrative
or legal proceeding, Indemnitor shall employ counsel selected by it and
reasonably acceptable to Claimant.  With respect to tax issues incident to any
such liability that must be combined or joined with one or more other tax issues
which Claimant desires to contest, Claimant and Indemnitor shall cooperate
fully, and control of any administrative legal proceeding shall rest with the
party having the greater ultimate liability (including liability under
Section 8.3(d) for the taxes in dispute).  The party in control may not adjust,
compromise, or settle taxes which are contested by or on behalf of the other
party without the consent of the other party.  With respect to any liability
contested by Indemnitor under the terms of this Section 8.3(d), Indemnitor shall
pay the full amount due under Section 8.3(d) in respect of such liability to
Claimant in cash within 30 days after the liability is finally determined either
by settlement or pursuant to the final unappealable judgment of a court of
competent jurisdiction.

 

(f)                                                                                  
Purchaser shall pay and be liable for all sales taxes occasioned by the sale of
the Assets and all documentary, transfer, filing, licensing, and recording fees
required in connection with the processing, filing, licensing or recording of
any assignments, titles, or bills of sale.

 

Section 8.4.                                 Receipts and Credits.

 

Subject to the terms hereof and except to the extent same have already been
taken into account as an adjustment to the Preliminary Purchase Price, all
monies, proceeds, receipts, credits and income attributable to the ownership and
operation of the Assets (a) for all periods of time from and subsequent to the
Effective Time, shall be the sole property and entitlement of Purchaser, and to
the extent received by Seller, Seller shall within 10 Business Days after such
receipt, fully disclose, account for and transmit same to Purchaser and (b) for
all periods of time prior to the Effective Time, shall be the sole property and
entitlement of Seller and, to the extent received by Purchaser, Purchaser shall
fully disclose, account for and transmit same to Seller within 10 Business
Days.  Subject to the terms hereof and except to the extent same have already
been taken into account as an adjustment to the Preliminary Purchase Price, all
costs, expenses, disbursements, obligations and liabilities attributable to the
Assets (i) for periods of time prior to the Effective Time, regardless of when
due or payable, shall be the sole obligation of Seller and Seller shall promptly
pay, or if paid by Purchaser, promptly reimburse Purchaser for and hold
Purchaser harmless from and against same and (ii) for periods of time from and
subsequent to the Effective Time, regardless of when due or payable, shall be
the sole obligation of Purchaser and Purchaser shall promptly pay, or if paid by
Seller, promptly reimburse Seller for and hold Seller harmless from and against
same.

 

26

--------------------------------------------------------------------------------


 

Section 8.5.                                 Suspense Accounts.

 

At the Closing, Seller agrees to transfer to Purchaser and provide information
regarding all of Seller’s payable accounts holding monies in suspense
attributable to the Assets.  Purchaser agrees to take and apply such monies in a
manner consistent with prudent oil and gas business practices and to indemnify
Seller against any claim relating to the failure to pay such funds after the
Closing.

 

Section 8.6.                                 Like-Kind Exchange.

 

Seller and Purchaser hereby agree that this transaction may be completed as a
like-kind exchange and that each party will assist in completing the sale as a
like-kind exchange.  As a like-kind exchange, Seller and Purchaser agree that
Purchaser, in lieu of the purchase of the Assets from Seller for the
consideration provided herein, shall have the right at any time prior to Closing
to assign all or a portion of its rights under this Agreement to a Qualified
Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the
Treasury Regulations) or an Exchange Accommodation Titleholder (as that term is
defined in Rev. Proc. 2000-37, 2000-2 C.B. 308) in order to accomplish the
transaction in a manner that will comply, either in whole or in part, with the
requirements of a like-kind exchange pursuant to Section 1031 of the Code. 
Likewise, Seller shall have the right at any time prior to Closing to assign all
or a portion of its rights under this Agreement to a Qualified Intermediary for
the same purpose.  In the event either party assigns its rights under this
Agreement pursuant to this Section 8.6, such party agrees to notify the other
party in writing of such assignment at or before Closing.  If Seller assigns its
rights under this Agreement for this purpose, Purchaser agrees to (i) consent to
Seller’s assignment of its rights in this Agreement in the form reasonably
requested by the Qualified Intermediary, and (ii) pay the portion of the
Estimated Final Purchase Price attributable to the Assets into a qualified
escrow or qualified trust account at Closing as directed in writing.  If
Purchaser assigns its rights under this Agreement for this purpose, Seller
agrees to (i) consent to Purchaser’s assignment of its rights in this Agreement
in the form reasonably requested by Purchaser’s Qualified Intermediary or
Exchange Accommodation Titleholder, (ii) refund to Purchaser the Performance
Deposit previously deposited by Purchaser pursuant to this Agreement upon the
Qualified Intermediary’s or Exchange Accommodation Titleholder’s payment to
Seller of a replacement Performance Deposit in the same amount, (iii) accept the
Estimated Final Purchase Price (as may be adjusted under the terms of this
Agreement) for the Assets from the account designated by Purchaser’s Qualified
Intermediary or Exchange Accommodation Titleholder at Closing, and (iv) at
Closing, convey and assign directly to Purchaser or Purchaser’s Exchange
Accommodation Titleholder (as directed in writing) the Assets which are the
subject of this Agreement upon satisfaction of the other conditions to Closing
and other terms and conditions hereof.  Seller and Purchaser acknowledge and
agree that any assignment of this Agreement shall not increase the costs,
expenses or liabilities of a party as a result of the other party’s assignment
of this Agreement to a Qualified Intermediary or Exchange Accommodation
Titleholder, shall not release either party from any of their respective
liabilities and obligations to each other under this Agreement, and that neither
party represents to the other that any particular tax treatment will be given to
either party as a result thereof.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IX
CONDITIONS TO CLOSING

 

Section 9.1.                                 Seller’s Conditions.

 

The obligations of Seller at the Closing are subject, at the option of Seller,
to the satisfaction at or prior to the Closing of the following conditions.

 

(a)                                                                                
All representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all material respects at and as of the Closing as
if such representations and warranties were made at and as of the Closing, and
Purchaser shall have performed and satisfied all covenants and agreements in all
material respects required by this Agreement to be performed and satisfied by
Purchaser at or prior to the Closing.

 

(b)                                                                                
Seller shall have received a certificate dated as of the Closing, executed by
the President or any Vice President of Purchaser, to the effect that the
conditions in Section 9.1(a) have been satisfied at and as of the Closing.

 

(c)                                                                                 
No order shall have been entered by any court or governmental agency having
jurisdiction over the parties or the subject matter of this contract that
restrains or prohibits the purchase and sale contemplated by this Agreement and
which remains in effect at the time of Closing, except

 

(i)                                     any order affecting a matter with
respect to which Seller has been adequately indemnified by Purchaser or

 

(ii)                                  any order affecting only a portion of the
Assets, which portion of the Assets could be treated as a Casualty Loss in
accordance with Section 3.5.

 

(d)                                                                                
Seller shall have been provided with such documentation or other assurance as
Seller deems necessary that Purchaser has obtained all bonds or approvals as may
be required for assigning, owning or operating the Assets and all obligations
associated with the Assets; or as may be necessary to comply with Purchaser’s
assumption of obligations as described in Section 6.1, hereof.

 

Section 9.2.                                 Purchaser’s Conditions.

 

The obligations of Purchaser at the Closing are subject, at the option of
Purchaser, to the satisfaction at or prior to the Closing of the following
conditions:

 

(a)                                                                                
All representations and warranties of Seller contained in this Agreement shall
be true and correct in all material respects at and as of the Closing as if such
representations were made at and as of the Closing, and Seller shall have
performed and satisfied all covenants and agreements in all material respects
required by this Agreement to be performed and satisfied by Seller at or prior
to the Closing.

 

(b)                                                                                
Purchaser shall have received a certificate dated as of the Closing, executed by
the President or any Vice President of Seller, to the effect that

 

28

--------------------------------------------------------------------------------


 

(i)                                     the conditions in Section 9.2(a) have
been satisfied at and as of the Closing, and

 

(ii)                                  the covenants and agreements contained in
Article VII have been performed in all material respects.

 

(c)                                                                                 
No order shall have been entered by any court or governmental agency having
jurisdiction over the parties or the subject matter of this contract that
restrains or prohibits the purchase and sale contemplated by this Agreement and
which remains in effect at the time of closing, except

 

(i)                                     any order affecting a matter with
respect to which Purchaser has been adequately indemnified by Seller or

 

(ii)                                  any order affecting only a portion of the
Assets, which portion of the Assets could be treated as Casualty Loss in
accordance with Section 3.5.

 

ARTICLE X
RIGHT OF TERMINATION AND ABANDONMENT

 

Section 10.1.                          Termination.

 

This Agreement and the transactions contemplated hereby may be terminated in the
following instances:

 

(a)                                                                                
by Seller if the conditions set forth in Section 9.1 are not satisfied or waived
as of the Closing Date;

 

(b)                                                                                
by Purchaser if the conditions set forth in Section 9.2 are not satisfied or
waived as of the Closing Date;

 

(c)                                                                                 
by Seller if, through no fault of Seller, the Closing does not occur on or
before April 1, 2013;

 

(d)                                                                                
by Purchaser if, through no fault of Purchaser, the Closing does not occur on or
before April 1, 2013;

 

(e)                                                                                 
by either party as provided in Section 3.7; or

 

(f)                                                                                  
at any time by the mutual written agreement of Purchaser and Seller and in
accordance with any other express provisions of this Agreement.

 

Section 10.2.                          Liabilities Upon Termination.

 

If this Agreement is terminated pursuant to Section 10.1 solely as a result of
the material breach of this Agreement by Purchaser, Seller shall be entitled, as
its sole and exclusive remedy, to retain the Performance Deposit, plus any
interest earned thereon, as liquidated damages for lost opportunities and not as
a penalty.  Upon termination of this Agreement by Seller pursuant

 

29

--------------------------------------------------------------------------------


 

to an express right to do so set forth herein, Seller shall be free to enjoy
immediately all rights of ownership of the Assets and to sell, transfer,
encumber and otherwise dispose of the Assets to any party without any
restriction under this Agreement.  If this Agreement is terminated pursuant to
Section 10.1 for any reason other than solely as a result of the material breach
of this Agreement by Purchaser, Seller shall return the Performance Deposit to
Purchaser plus any interest earned thereon.  If this Agreement is terminated
pursuant to Section 10.1 solely as a result of the material breach of this
Agreement by Seller, Purchaser shall be entitled to seek damages up to an amount
equal to the Performance Deposit; provided, however, that a representation or
warranty of Seller that was true and correct as of the date hereof but, due
solely to actions by third-parties, is no longer true and correct as of the
Closing Date shall not, insofar and only insofar as such breach relates to
Buyer’s ability to seek damages under this Section 10.2 and for no other
purposes under this Agreement, constitute, by itself, a material breach of this
Agreement by Seller.  In no event shall either party ever be entitled to
specific performance, or, except as provided in the foregoing sentence with
respect to Purchaser’s ability to seek damages from Seller, consequential or
speculative damages including, without limitation, lost profits.

 

ARTICLE XI
CLOSING MATTERS

 

Section 11.1.                          Time and Place of Closing.

 

(a)                                                                                
The purchase by Purchaser and the sale by Seller of the Assets, as contemplated
by this Agreement (the “Closing”), shall, unless otherwise agreed to in writing
by Purchaser and Seller, take place at the offices of Seller.  The time of the
Closing shall be at 10:00 a.m., local time, on February 15, 2013, unless
otherwise provided in this Agreement or mutually agreed to by Seller and
Purchaser.

 

(b)                                                                                
The date on which the Closing occurs is referred to herein as the “Closing
Date.”

 

Section 11.2.                          Closing Obligations.

 

At the Closing the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 

(a)                                                                                
Seller shall execute, acknowledge and deliver to Purchaser

 

(i)                                     an assignment, bill of sale and
conveyance (in sufficient counterparts to facilitate recording) substantially in
the form of Schedule F (the “Conveyance”) together with any transfer forms to be
filed with governmental and tribal agencies conveying the Leases and Wells
effective as of the Effective Time to Purchaser,

 

(ii)                                  if requested by Purchaser, letters in lieu
of transfer orders in a form acceptable to both parties,

 

(iii)                               deeds, assignments, bills of sale and any
other specialized instruments of transfer necessary to convey to or perfect in
Purchaser the Assets

 

30

--------------------------------------------------------------------------------


 

other than the Leases and Wells;

 

(iv)                              releases of all mortgages, deeds of trust and
security agreements created by Seller that encumber the Assets and releases of
related financing statements, in each case in a form reasonably satisfactory to
Purchaser;

 

(v)                                 a certification that Seller is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in Internal Revenue Code and Income
Tax Regulations); and

 

(vi)                              any other documents, instruments or agreements
provided for herein or necessary or desirable to effectuate the transactions
contemplated hereby.

 

(b)                                                                                
Seller and Purchaser shall execute and deliver a preliminary settlement
statement (the “Preliminary Settlement Statement”) prepared by Seller that shall
set forth the Estimated Final Purchase Price together with the calculations of
all adjustments using for such adjustments the best information available;

 

(c)                                                                                 
Purchaser shall deliver to Seller the Estimated Final Purchase Price by wire
transfer in immediately available funds;

 

(d)                                                                                
Seller shall deliver to Purchaser possession of the Assets;

 

(e)                                                                                 
Seller shall deliver to the Purchaser the certificate referred to in
Section 9.2(b).

 

(f)                                                                                  
Purchaser shall deliver to Seller the certificate referred to in Section 9.1(b).

 

(g)                                                                                 
Purchaser shall assume the obligation to disburse all royalty, overriding
royalty and other payments due under or with respect to the Leases to the extent
Seller was responsible for such payments prior to the Closing.

 

(h)                                                                                
Seller and Purchaser shall execute and deliver all other documents or agreements
called for herein.

 

ARTICLE XII
POST-CLOSING OBLIGATIONS

 

Section 12.1.                          Post-Closing Adjustments.

 

As soon as practicable after the Closing, but in no event later than one hundred
eighty (180) days thereafter, Seller shall prepare and deliver to Purchaser a
final settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment that was not finally determined as of the Closing and
showing the calculation of such adjustments and the resulting Final Purchase
Price.  Seller shall make its workpapers and other information available to
Purchaser to review in order to confirm the adjustments shown on Seller’s
draft.  As soon as

 

31

--------------------------------------------------------------------------------


 

practicable after receipt of the Final Settlement Statement, but in no event
later than sixty (60) days thereafter, Purchaser shall deliver to Seller a
written report containing any changes that Purchaser proposes to make to the
Final Settlement Statement.  Any failure by Purchaser to deliver to Seller the
written report detailing Purchaser’s proposed changes to the Final Settlement
Statement within sixty (60) days following Purchaser’s receipt of the Final
Settlement Statement shall be deemed an acceptance by Purchaser of the Final
Settlement Statement as submitted by Seller.  The parties shall agree with
respect to the changes proposed by Purchaser, if any, no later than sixty (60)
days after Seller receives from Purchaser the written report described above
containing Purchaser’s proposed changes.  If the Purchaser and the Seller cannot
then agree upon the Final Settlement Statement, the determination of the amount
of the Final Settlement Statement shall be submitted to a mutually agreed firm
of independent public accountants (the “Accounting Firm”).  The determination by
the Accounting Firm shall be conclusive and binding on the parties hereto and
shall be enforceable against any party hereto in any court of competent
jurisdiction.  Any costs and expenses incurred by the Accounting Firm pursuant
to this Section 12.1 shall be borne by the Seller and the Purchaser equally. 
The date upon which such agreement is reached or upon which the Final Purchase
Price is established, shall be herein called the “Final Settlement Date.”  In
the event

 

(a)                                                                                
the Final Purchase Price is more than the Estimated Final Purchase Price,
Purchaser shall pay to Seller the amount of such difference, or

 

(b)                                                                                
the Final Purchase Price is less than the Estimated Final Purchase Price, Seller
shall pay to Purchaser the amount of such difference,

 

in either event by wire transfer in immediately available funds.  Payment by
Purchaser or Seller, as the case may be, shall be within five (5) days of the
Final Settlement Date.

 

Section 12.2.                          Files and Records.

 

Within fifteen (15) Business Days following the Closing Date, Seller shall
deliver to Purchaser at Purchaser’s expense the Records, to the extent not
previously delivered.  For a period of seven (7) years after the Closing Date,
Purchaser shall maintain the Records, and Seller shall have access thereto
during normal business hours upon advance written notice to Purchaser and at
Seller’s sole cost and expense to audit the same in connection with federal,
state or local regulatory or tax matters, resolution of existing disputes or
contract compliance matters affecting Seller.

 

Section 12.3.                          Further Assurances.

 

From time to time after Closing, Seller and Purchaser shall execute, acknowledge
and deliver to the other such further instruments, and take such other action as
may be reasonably requested in order more effectively to assure to said party
all of the respective properties, rights, titles, interests and estates,
benefits and obligations intended to be assigned and delivered in consummation
of the transactions contemplated by this Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE XIII
ENVIRONMENTAL MATTERS

 

Section 13.1.                          Purchaser Acknowledgment Concerning
Possible Contamination of the Assets.

 

Purchaser is aware that the Assets have been used for exploration, development,
and production of oil and gas and that there may be petroleum, produced water,
wastes, or other materials located on or under the Assets or associated with the
Assets.  Equipment and sites included in the Assets may contain asbestos,
hazardous substances, or naturally-occurring radioactive materials (“NORM”). 
NORM may affix or attach itself to the inside of wells, materials, and equipment
as scale, or in other forms; the wells, materials, and equipment located on the
Assets or included in the Assets may contain NORM and other wastes or hazardous
substances; and NORM-containing material and other wastes or hazardous
substances may have been buried, come in contact with the soil, or otherwise
been disposed of on the Assets.  Special procedures may be required for the
remediation, removal, transportation, or disposal of wastes, asbestos, hazardous
substances, and NORM from the Assets.

 

Purchaser will assume liability for the assessment, remediation, removal,
transportation, and disposal of wastes, asbestos, hazardous substances, and NORM
from the Assets and associated activities and will conduct these activities in
accordance with applicable federal, state, and local laws, including statutes,
regulations, orders, ordinances, and common law, currently enacted or enacted in
the future and relating to protection of public health, welfare, and the
environment, including those laws relating to storage, handling, and use of
chemicals and other hazardous materials; those relating to the generation,
processing, treatment, storage, transport, disposal, cleanup, remediation, or
other management of waste materials or hazardous substances of any kind; and
those relating to the protection of environmentally sensitive or protected areas
(“Environmental Laws”).

 

Section 13.2.                          Adverse Environmental Conditions.

 

(a)                                                                                
Purchaser will have until February 6, 2013 to notify Seller of any material
adverse environmental condition affecting the Assets that Purchaser finds
unacceptable and provide evidence of the condition to Seller.  An environmental
condition is a material adverse environmental condition (“Condition”) only if
all the following criteria are met:

 

33

--------------------------------------------------------------------------------


 

(i)                                     The environmental condition is required
to be remediated under the Environmental Laws in effect at the Effective Time or
under any Lease, contract or agreement by which the Assets are bound.

 

(ii)                                  The total of the cost to remediate each
environmental condition identified by Purchaser to levels required by the
Environmental Laws in effect at the Effective Time or by any Lease, contract or
agreement by which the Assets are bound is reasonably estimated to be more than
fifty thousand dollars ($50,000) (net to Seller’s interest).  Environmental
conditions may not be aggregated by type or category among more than one well or
facility or location for purposes of meeting this de minimis threshold of
$50,000.

 

(iii)                               The environmental condition was not
disclosed on Schedule G.

 

(b)                                                                                
Seller will have until three (3) days before the Closing Date if it determines
that a Condition may exist with respect to an Asset, to elect any of the
following:

 

(i)                                     adjust the Allocated Value for an Asset
by a mutually acceptable amount reflecting Seller’s proportionate share, based
on its working interest, of the cost reasonably estimated to remediate a
Condition affecting the Asset and adjust the Preliminary Purchase Price in
accordance with Section 2.4 (b)(viii),

 

(ii)                                  remove the affected Asset from this
Agreement and adjust the Preliminary Purchase Price by the Allocated Value for
the affected Asset in accordance with Section 2.4 (b)(viii);

 

(iii)                               remedy, or agree to remedy, the Condition as
provided below in Section 13.3;

 

(c)                                                                                 
If Seller and Purchaser agree to an adjustment under subsection (b)(i), the
adjustment will be the cost to remediate the Condition, but only to the level
required by the Environmental Laws in effect at the Effective Time or the
standard set forth in any Lease, contract or agreement by which the Assets are
bound, but only to the extent that the total value of all Conditions exceeds one
and one-half percent (1.5%) of the Preliminary Purchase Price.

 

(d)                                                                                
If Seller and Purchaser cannot agree to the existence of a Condition or the
adjustment amount in connection with subsection (b)(i), all information relating
to the Condition shall be submitted to an environmental expert chosen by mutual
agreement of the parties, who shall have a minimum of ten (10) years’ experience
in examining environmental conditions attributable to oil and gas operations,
who shall, in good faith, determine, as applicable, the existence of a Condition
or the value of such Condition, in which case the Closing on the Asset or Assets
that are affected by the Condition so disputed shall be delayed until the date
that is five (5) Business Days after the resolution by such environmental expert
of all such disputed matters (and the Preliminary Purchase Price shall be
reduced at Closing by the Allocated Value of such disputed Asset or Assets).

 

34

--------------------------------------------------------------------------------


 

Section 13.3.                          Remediation.

 

If Seller agrees with Purchaser to remediate a Condition or is required by a
governmental or regulatory agency to remediate a Condition, the following will
govern the remediation:

 

(a)                                                                                
Seller will be responsible for all negotiations and contacts with federal,
state, and local agencies and authorities with regard to the Condition or
remediation.  Purchaser may not make any independent contacts with any agency,
authority, or other third party with respect to the Condition or remediation and
will keep all information regarding the Condition and remediation confidential,
except in each instance to the extent required by applicable law.

 

(b)                                                                                
Seller will remediate the Condition to the level agreed upon by Seller and
Purchaser, but in no event will Seller be required to remediate the Condition
beyond the level required by the Environmental Laws in effect on the Effective
Time or the standard set forth in any Lease, contract or agreement by which the
Assets are bound.  If the remediation is not complete prior to Closing, at
Purchaser’s sole option, the affected Asset shall be temporarily removed from
this Agreement (and the Preliminary Purchase Price shall be adjusted downward by
the Allocated Value of such Asset) until completion of the remediation of such
Condition.  Upon completion of the remediation of a Condition subsequent to the
Closing, Purchaser shall remit the Allocated Value of such Asset to Seller and
Seller shall transfer and convey such Asset to Purchaser, in accordance with the
terms and conditions of this Agreement.

 

(c)                                                                                 
Purchaser will grant and warrant access to the Assets after Closing to Seller,
and third parties conducting assessments or remediation, to the extent and as
long as necessary to conduct and complete the assessment or remediation work, to
remove equipment and facilities, and to perform any other activities reasonably
necessary in connection with assessment or remediation.

 

(d)                                                                                
Purchaser will use its commercially reasonable efforts not to interfere with
Seller’s ingress and egress or assessment or remediation activities.  Seller
will make reasonable efforts to perform the work so as to minimize disruption to
Purchaser’s business activities and to the Assets.

 

(e)                                                                                 
Seller will continue remediation of the Condition until the first of the
following occurs:

 

(i)                                     the appropriate governmental authorities
provide written notice to Seller or Purchaser that no further remediation of the
Conditions is required; or

 

(ii)                                  Seller and Purchaser, both acting
reasonably, agree that the Condition has been remediated to the level required
by the Environmental Laws or as set forth in any Lease, contract or agreement by
which the Assets are bound.

 

Upon the occurrence of either (i) or (ii) above, Seller will notify Purchaser
that remediation of the Condition is complete and provide a copy of the
notification described in subsection (i) above, if applicable.  Upon delivery of
Seller’s notice, Seller will be released from all liability and have no further
obligations under any provisions of this Agreement in connection with a
Condition.

 

35

--------------------------------------------------------------------------------


 

(f)                                                                                  
Until Seller completes remediation of a Condition, Seller and Purchaser will
each notify the other of any pending or threatened claim, action, or proceeding
by any authority or private party that relates to or would affect the
environmental condition, the assessment, or the remediation of the Assets.

 

(g)                                                                                 
If Seller will assess or remediate the Assets after Closing the Assignment and
Bill of Sale or other recordable instrument (as agreed by the Parties) will
restate the rights and obligations of this section.

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1.                          Notices.

 

All communications required or permitted under this Agreement shall be in
writing and any communication or delivery hereunder shall be deemed to have been
duly made if actually delivered or if mailed by registered or certified mail,
postage prepaid, or if sent by overnight courier service, charges prepaid, or if
sent by telecopy or facsimile machine or other electronic communication device
shall be deemed received on the date on which such notice is received by the
addressee as evidenced by the confirmation of receipt of the applicable delivery
mode, addressed to the party being notified as set forth below.  Any party may,
by written notice so delivered to the other, change the address to which
delivery shall thereafter be made.  Notices to Seller and Purchaser shall be
made at the addresses set forth below:

 

(a)

If to Seller, to:

 

 

 

Forest Oil Corporation

 

707 17th Street, Suite 3600

 

Denver, CO 80202

 

FAX: (303) 812-1445

 

ATTN: General Counsel

 

 

(b)

If to Purchaser, to:

 

 

 

Hilcorp Energy I, L.P.

 

1201 Louisiana Street, Suite 1400

 

Houston, TX 77002

 

FAX: (713) 209-2425

 

ATTN: Gregory M. Hoffman

 

 

All notices shall be deemed given at the time of receipt by the party to which
such notice is addressed.

 

Section 14.2.                          Binding Effect.

 

This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns.

 

36

--------------------------------------------------------------------------------


 

Section 14.3.                          Counterparts.

 

This Agreement may be executed in any number of counterparts, which taken
together shall constitute one and the same instrument and each of which shall be
considered an original for all purposes.  The exchange of copies of this
Agreement and of signature pages by facsimile or by electronic image scan
transmission in .pdf shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.

 

Section 14.4.                          Expenses.

 

All expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, the conveyances and
the Schedules hereto, and all other matters related to the Closing, including
without limitation, all fees and expenses of counsel, engineers, accountants and
financial advisors employed by Seller shall be borne solely and entirely by
Seller; and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.

 

Section 14.5.                          Section Headings.

 

The Section headings contained in this Agreement are for convenient reference
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

Section 14.6.                          Entire Agreement.

 

This Agreement, the documents to be executed hereunder, and the Schedules
attached hereto constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written of the
parties pertaining to the subject matter hereof, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein or in documents
delivered pursuant hereto.  No supplement, amendment, alteration, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the parties hereto.  All of the Schedules referred to in this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.

 

Section 14.7.                          Conditions.

 

The inclusion in this Agreement of conditions to Seller’s and Purchaser’s
obligations at Closing shall not, in and of itself, constitute a covenant of
either Seller or Purchaser to satisfy the conditions to the other party’s
obligations at Closing.

 

Section 14.8.                          Governing Law.

 

THE VALIDITY OF THE VARIOUS CONVEYANCES AFFECTING THE TITLE TO REAL PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
JURISDICTION IN WHICH SUCH PROPERTY IS SITUATED.  THIS AGREEMENT, THE OTHER
DOCUMENTS DELIVERED

 

37

--------------------------------------------------------------------------------


 

PURSUANT HERETO AND THE LEGAL RELATIONS AMONG THE PARTIES HERETO SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
TEXAS AND THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF TEXAS SHALL BE
THE SOLE VENUE FOR THE RESOLUTION OF ANY DISPUTES ARISING HEREUNDER.

 

Section 14.9.                          Assignment.

 

Neither Party may assign all or any portion of its respective rights or delegate
any portion of its respective duties hereunder without the prior written consent
of the other Party.

 

Section 14.10.                   Public Announcements.

 

Prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other party hereto and
attempt to obtain approval of the other party or parties hereto to the text of a
public announcement or statement to be made solely by Seller or Purchaser, as
the case may be; provided, however, if Seller or Purchaser is required by law to
make such public announcement or statement, then the same may be made without
the approval of the other party; provided further, however, neither party may
identify the other party by name in any such announcement or statement or filing
with the Securities and Exchange Commission without the other party’s prior
written consent.

 

Section 14.11.                   Notices After Closing.

 

Each of the parties hereto shall notify the others of its receipt, after the
Closing Date, of any instrument, notification or other documents affecting the
Assets while owned by such other party or parties.

 

Section 14.12.                   Waiver of Compliance with Bulk Transfer Laws.

 

Purchaser waives compliance with any applicable bulk transfer laws relating to
the transactions contemplated by this Agreement.

 

Section 14.13.                   Waiver.

 

The parties agree that to the extent required by applicable law, rule or order
to be operative the disclaimers of certain warranties contained in this
Section and in the conveyancing documents to be delivered pursuant to this
Agreement are “conspicuous” disclaimers for the purposes of any such applicable
law, rule or order.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
OTHER AGREEMENTS OR INSTRUMENTS ENTERED INTO IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, SELLER EXPRESSLY DISCLAIMS AND NEGATES
ANY WARRANTY AS TO THE CONDITION OF ANY PERSONAL PROPERTY, EQUIPMENT, FIXTURES
AND ITEMS OF MOVABLE PROPERTY COMPRISING ANY PART OF THE ASSETS, INCLUDING:

 

38

--------------------------------------------------------------------------------


 

(a)                                                                                
ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY;

 

(b)                                                                                
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE;

 

(c)                                                                                 
ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,

 

(d)                                                                                
ANY RIGHTS OF PURCHASER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, AND

 

(e)                                                                                 
ANY CLAIM BY PURCHASER FOR DAMAGE BECAUSE OF DEFECTS, WHETHER KNOWN OR
UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY PURCHASER THAT SAID PERSONAL PROPERTY,
FIXTURES, EQUIPMENT, AND ITEMS ARE BEING CONVEYED TO PURCHASER “AS IS”, “WHERE
IS”, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND
THAT PURCHASER WILL MAKE, PRIOR TO CLOSING, SUCH INSPECTIONS THEREOF AS
PURCHASER DEEMS APPROPRIATE.

 

Except as otherwise expressly set forth herein or in the other agreements or
instruments entered into in connection with the consummation of the transactions
contemplated hereby, Seller also expressly disclaims and negates any implied or
express warranty as to the accuracy of any of the information furnished with
respect to the existence or extent of reserves or the value of the Assets based
thereon or the condition or state of repair of any of the Assets (it being
understood that all estimates of quantities of oil and gas reserves on which
Purchaser has relied or is relying have been derived by individual evaluation of
Purchaser).  Purchaser EXPRESSLY WAIVES THE PROVISIONS OF CHAPTER XVII,
SUBCHAPTER E, SECTION 17.41 THROUGH 17.63, INCLUSIVE (OTHER THAN SECTION 17.555,
WHICH IS NOT WAIVED), VERNON’S TEXAS CODE ANNOTATED, BUSINESS AND COMMERCE CODE
(the “Deceptive Trade Practices Act”).

 

The signature page follows

 

39

--------------------------------------------------------------------------------


 

SELLER:

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/Scott LaVerde

 

Name:

Scott LaVerde

 

Title:

Vice President, Acquisitions & Divistitures

 

 

 

 

FOREST OIL PERMIAN CORPORATION

 

 

 

 

 

 

 

By:

/s/Cyrus D. Marter IV

 

Name:

Cyrus D. Marter IV

 

Title:

Vice President and Secretary

 

 

 

 

FORCENERGY ONSHORE INC.

 

 

 

 

 

 

 

By:

/s/Scott LaVerde

 

Name:

Scott LaVerde

 

Title:

President

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

HILCORP ENERGY I, L.P.

 

 

 

 

By:  Hilcorp Energy Company, its general partner

 

 

 

 

 

 

 

By:

/s/Jason C. Rebrook

 

Name:

Jason C. Rebrook

 

Title:

Executive Vice President — Acquisition s and Divistitures

 

40

--------------------------------------------------------------------------------


 

Schedule A-1

 

Description of Properties

 

41

--------------------------------------------------------------------------------


 

Schedule A-2

 

Wells

 

42

--------------------------------------------------------------------------------


 

Schedule A-3

 

Agreements

 

43

--------------------------------------------------------------------------------


 

Schedule B

 

Value Allocation

 

44

--------------------------------------------------------------------------------


 

Schedule C

 

Suits and Claims

 

45

--------------------------------------------------------------------------------


 

Schedule D

 

Deficiency Payments and Gas Balancing

 

46

--------------------------------------------------------------------------------


 

Schedule E

 

Outstanding AFE’s

 

47

--------------------------------------------------------------------------------


 

Schedule F

 

Assignment Form

 

48

--------------------------------------------------------------------------------


 

Schedule G

 

Environmental Conditions

 

49

--------------------------------------------------------------------------------


 

Schedule 1.3

 

Excluded Assets

 

50

--------------------------------------------------------------------------------